UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2011 Commission file number0-24805 LITTLEFIELD CORPORATION (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 74-2723809 (I.R.S. Employer Identification No.) 2501 N. Lamar Blvd. Austin, Texas 78701 (Address of principal executive offices) Registrant's telephone number: (512) 476-5141 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of "accelerated filer and large accelerated filer" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filero Non-accelerated filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yeso No x On May 3, 2011, 17,324,439 shares of our Common Stock, par value $0.001 per share, were outstanding. Table of Contents Littlefield Corporation FORM 10-Q For the quarter ended March 31, 2011 TABLE OF CONTENTS Part I.FINANCIAL INFORMATION Item 1 Financial Statements 2 a) Consolidated Balance Sheets as of March 31, 2011 (unaudited) and December 31, 2010 2 b) Consolidated Statements of Operations (unaudited) for the Three Months Ended March 31, 2011 and 2010 3 c) Consolidated Statements of Cash Flows (unaudited) for the Three Months Ended March 31, 2011 and 2010 5 d) Notes to Consolidated Financial Statements 7 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3 Quantitative and Qualitative Disclosures about Market Risk 20 Item 4 Controls and Procedures 20 Part II.OTHER INFORMATION Item 1 Legal Proceedings 21 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 6 Exhibits 21 Signatures 22 Table of Contents PART I – FINANCIAL INFORMATION Item 1. Financial Statements Littlefield Corporation CONSOLIDATED BALANCE SHEETS March 31, 2011 December 31, 2010 (unaudited) ASSETS Current Assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $22,200 and $22,200, respectively Other current assets Note receivable – current portion Total Current Assets Property and Equipment – at cost, net of accumulated depreciation and amortization Other Assets: Goodwill Intangible assets, net Note receivable, net Other non-current assets Total Other Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS'EQUITY Current Liabilities: Long term debt, current portion $ $ Trade accounts payable Accrued expenses Total Current Liabilities Long-term Liabilities: Long term debt, net of current portion Other liabilities, related party Total Long-term Liabilities Total Liabilities Stockholders' Equity: Common stock, $0.001 par value, (authorized 40,000,000 shares, issued 18,817,406 shares and 18,817,406 shares, respectively, outstanding 17,324,439 shares and 17,324,439 shares, respectively) Additional paid-in-capital Treasury stock – 1,492,967 and 1,492,967 shares, at cost ) ) Accumulated deficit ) ) Total Stockholders' Equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See notes to consolidated financial statements. 2 Table of Contents Littlefield Corporation CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended March 31, REVENUES: Entertainment $ $ Other TOTAL REVENUES DIRECT COSTS AND EXPENSES: Direct salaries and other compensation Rent and utilities Other direct operating costs Depreciation and amortization License expense TOTAL COSTS AND EXPENSES GROSS MARGIN GENERAL AND ADMINISTRATIVE EXPENSES: Salaries and other compensation Legal and accounting fees Depreciation and amortization Share-based compensation expense Other general and administrative TOTAL GENERAL AND ADMINISTRATIVE EXPENSES ARBITRATION JUDGMENT OPERATING INCOME (LOSS) OTHER INCOME AND EXPENSES: Interest income Interest expense ) ) Other expense ) ) TOTAL OTHER INCOME AND EXPENSES ) ) INCOME (LOSS) FROM CONTINUING OPERATIONS BEFORE PROVISION FOR INCOME TAXES PROVISION FOR INCOME TAXES INCOME (LOSS) FROM CONTINUING OPERATIONS INCOME (LOSS) FROM DISCONTINUED OPERATIONS NET INCOME (LOSS) $ $ See notes to consolidated financial statements. 3 Table of Contents Littlefield Corporation CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended March 31, EARNINGS (LOSS) PER SHARE: Basic earnings (loss) per share Continuing operations $ $ Discontinued operations $ $ Total $ $ Diluted earnings (loss) per share Continuing operations $ $ Discontinued operations $ $ Total $ $ Weighted average shares outstanding – basic Weighted average shares outstanding – diluted Amounts may not add due to rounding. See notes to consolidated financial statements. 4 Table of Contents Littlefield Corporation CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ $ Adjustments to reconcile net income (loss) to net cash (used in) provided by operating activities: Depreciation and amortization Stock-based compensation expense Arbitration judgment (Gain) loss on disposals of equipment Increase (decrease) in cash flows as a result of changes in asset and liability account balances: Accounts receivable, net ) ) Other assets ) ) Trade accounts payable ) ) Accrued expenses and other current liabilities ) NET CASH (USED IN) PROVIDED BY OPERATING ACTIVITIES CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of property and equipment ) ) Purchase of goodwill and intangibles ) ) Proceeds from repayment of notes receivable, net NET CASH (USED IN) PROVIDED BY INVESTING ACTIVITIES ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Payments on notes payable, legal settlements and capital leases ) ) Proceeds from note payable Repurchases of common stock ) NET CASH (USED IN) PROVIDED BY FINANCING ACTIVITIES ) NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) ) CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS AT END OF PERIOD $ $ See notes to consolidated financial statements. 5 Table of Contents Littlefield Corporation CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) Three Months Ended March 31, SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: Cash payments: Interest $ $ Income taxes $ $ Non-cash transactions: Purchase of acquisition assets in exchange for notes payable $ $ See notes to consolidated financial statements. 6 Table of Contents Littlefield Corporation NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (unaudited) March 31, 2011 NOTE 1 – PRINCIPLES OF CONSOLIDATION AND BASIS OF PRESENTATION. The unaudited consolidated financial statements include the accounts of Littlefield Corporation and its wholly owned subsidiaries (the “Company”).The financial statements contained herein are unaudited and, in the opinion of management, contain all adjustments necessary for a fair presentation of financial position, results of operations and cash flows for the periods presented.The preparation of the consolidated financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amount of assets and liabilities, disclosure of contingent assets and liabilities and the reported amount of revenue and expenses during the reported period.Actual results could differ from these estimates.Where appropriate, items within the consolidated financial statements have been reclassified to maintain consistency and comparability for all periods presented. The operating results for the three month period ended March 31, 2011 are not necessarily indicative of the results that may be expected for the fiscal year ending December 31, 2011.Except for historical information contained herein, certain matters set forth in this report are forward looking statements that are subject to substantial risks and uncertainties, including the impact of government regulation and taxation, customer attendance and spending, competition, and general economic conditions, among others.This Quarterly Report on Form 10-Q contains “forward-looking” statements as such term is defined in the Private Securities Litigation Reform Act of 1995 and information relating to the Company and its subsidiaries that are based on the beliefs of the Company’s management.When used in this report, the words “anticipate,” “believe,” “estimate,” “expect,” and “intend” and words or phrases of similar import, as they relate to the Company or its subsidiaries or Company management, are intended to identify forward-looking statements.Such statements reflect the current risks, uncertainties and assumptions related to certain factors including, without limitations, competitive factors, general economic conditions, customer relations, relationships with vendors, the interest rate environment, governmental regulation and supervision, seasonality, distribution networks, product introductions and acceptance, technological change, changes in industry practices, one time events and other factors described herein and in other filings made by the Company with the Securities and Exchange Commission, based upon changing conditions, should any one or more of these risks or uncertainties materialize, or should any underlying assumptions prove incorrect, actual results may vary materially from those described herein as anticipated, believed, estimated, expected or intended.The Company does not intend to update these forward-looking statements. NOTE 2 – MATERIAL ACQUISITIONS, REORGANIZATIONS AND OTHER TRANSACTIONS. Generally speaking, the Securities and Exchange Commission sets forth guidelines which require a company to report as material certain acquisitions. The acquisitions discussed below do not necessarily meet this threshold, however, they are included in the interest of disclosure. The acquisitions were accounted for as a purchase. Unless otherwise noted, we funded the purchase price from existing cash balances. Our consolidated financial statements include the operating results from the date of acquisition. Unless otherwise noted, pro-forma results of operations have not been presented because the effects of those operations were not material. In accordance with FASB ASC 805, Business Combinations (FASB ASC 805), the total purchase consideration has been allocated to the assets acquired and liabilities assumed, including identifiable assets, based on their respective estimated fair values at the date of acquisition. The Company acquires bingo halls through its appropriately formed and licensed wholly-owned corporate subsidiaries in the states in which it operates. In January 2011, the Company completed the acquisition of a bingo hall in South Carolina for cash and note payable. The acquired bingo hall commenced operations January 6, 2011. In January 2011, the Company reached a settlement of its case in Abilene, as described more fully in Note 11 – Commitments and Contingencies. 7 Table of Contents Littlefield Corporation NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (unaudited) March 31, 2011 NOTE 2 – MATERIAL ACQUISITIONS, REORGANIZATIONS AND OTHER TRANSACTIONS (continued). On January 25, 2010, the Company acquired a bingo hall in South Carolina for cash and note payable. On December 6, 2010, the Company converted to a bingo hall a property formerly occupied by its real estate tenant. On December 20, 2010, the Company purchased a bingo hall in South Carolina. NOTE 3 – PROPERTY AND EQUIPMENT. Property and equipment at March 31, 2011 and December 31, 2010, consisted of the following: March 31, 2011 December 31, 2010 Land $ $ Buildings Leasehold improvements Equipment, furniture and fixtures Automobiles Less:Accumulated depreciation and amortization ) ) Property and equipment, net $ $ Total depreciation expense, for owned and leased assets, charged to continuing operations for the three months ended March 31, 2011 and 2010 was approximately $219,100 and $195,700 respectively. 8 Table of Contents Littlefield Corporation NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (unaudited) March 31, 2011 NOTE 4 – GOODWILL & OTHER INTANGIBLE ASSETS. Goodwill at March 31, 2011, was as follows: Gross Carrying Amount Accumulated Amortization Total Goodwill at December 31, 2010 $ $ ) $ Goodwill acquired during period Goodwill at March 31, 2011 $ $ ) $ Intangible assets at March 31, 2011, consisted of the following: Gross Carrying Amount Accumulated Amortization Total Intangible Assets with Indefinite Lives: Bingo licenses at December 31, 2010 $ ) $ Licenses acquired during the period Bingo licenses at March 31, 2011 $ ) $ Intangible Assets with Finite Lives: Covenants not to compete at December 31, 2010 $ ) Change in covenants not to compete ) Covenants not to compete at March 31, 2011 $ ) $ Intangible Assets, Net of Accumulated Amortization $ Amortization expense charged to operations for the three months ended March 31, 2011 and 2010, was approximately $25,000 and $10,000 respectively. The increase in goodwill and covenants not to compete during the first quarter of 2011 resulted from a South Carolina bingo hall acquisition and settlement described more fully in Note 11 – Commitments and Contingencies. NOTE 5 - SHAREHOLDERS’ EQUITY. At March 31, 2011, the Company held 1,492,967 treasury shares at an average purchase cost of $0.95. 9 Table of Contents Littlefield Corporation NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (unaudited) March 31, 2011 NOTE 6 – SHARE BASED PAYMENTS. The Company recorded approximately $25,000 and $25,000 in compensation expense in the three month periods ended March 31, 2011 and March 31, 2010, respectively, related to options issued under its stock-based incentive compensation plans.This included expense related to both options issued in the current year and options issued in prior years for which the requisite service period for those options included the current year.The fair value of these options was calculated using the Black-Scholes options pricing model.There were 12,500 and 12,500 options issued during the three month periods ended March 31, 2011 and 2010, respectively. For options issued in 2011, the following assumptions were used: dividend yield of 0%, expected volatility of 78%, risk free interest rate of 3.5% and an expected life of 10 years. NOTE 7 – EARNINGS PER SHARE. Basic earnings per share (“EPS”) is computed by dividing net income by the weighted average number of common shares outstanding during each period. Diluted EPS is computed by dividing net income by the weighted average number of common shares and common share equivalents outstanding (if dilutive) during each period. The number of common share equivalents, which include stock options, is computed using the treasury stock method. A reconciliation of basic to diluted earnings (loss) per share is as follows: Three months ended March 31, Basic Diluted Basic Diluted Numerator: Net income (loss) $ Denominator: Weighted average shares outstanding Effect of dilutive securities: Stock options and warrants Weighted average shares outstanding Earnings (loss) per share $ Stock options to acquire 266,750 and 154,500 shares for the three months ended March 31, 2011 and 2010, respectively, were excluded from the computations of diluted EPS because the effect of including the stock options would have been anti-dilutive. 10 Table of Contents Littlefield Corporation NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (unaudited) March 31, 2011 NOTE 8 - ACCOUNTING FOR STOCK BASED COMPENSATION. The Company applies FASB ASC 718, Compensation – Stock Compensation (FASB ASC 718) andFASB ASC 505, Equity (FASB ASC 505), using the modified prospective method of implementation, whereby the prospective method records the compensation expense from the implementation date forward, however, it leaves prior periods unchanged in accounting for its stock options.At December 31, 2010, the Company has implemented five shareholder approved stock option plans.These plans are intended to comply with Section 422 of the Internal Revenue Code of 1986, as amended.The plans collectively provide for the total issuance of 3,600,000 common shares over ten years from the date of each plan’s approval.In addition, the plans allow for additional increases of 15% of the then outstanding shares. Transactions under the stock option plans are summarized below. At March 31, 2011, a total of 1,584,910 options were outstanding under these plans. Employee Stock Plans Options Weighted Average Exercise Price Outstanding at 12/31/10 $ Granted Exercised Forfeited Outstanding at 03/31/11 $ The fair value of options granted during the three month period ended March 31, 2011,was approximately $6,950; the 12,500 options vested upon grant. The aggregate intrinsic value represents the value of the Company’s closing stock price of $0.60 on the last trading day of the period in excess of the exercise price multiplied by the number of options outstanding or exercisable. The total intrinsic value of options exercised during 2011 was $0, as no options were exercised.Total unrecognized stock-based compensation expense related to non-vested stock options was approximately $67,000 as of March 31, 2011, related to approximately 256,000 shares with a per share weighted average fair value of$0.26. We anticipate this expense to be recognized over a weighted average period of approximately 1.0 years. The following table summarizes information about options outstanding at March 31, 2011, under the Employee Stock Plans: Options Outstanding Options Exercisable Range of Exercise Prices Number Outstanding Weighted Avg. Remaining Contractual Life Weighted Avg. Exercise Price Number Exercisable Weighted Avg. Exercise Price 2011: $
